
	

114 HR 1100 IH: Military Spouse Job Continuity Act of 2015
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1100
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2015
			Mr. Cartwright (for himself, Mr. Brady of Pennsylvania, Mr. Loebsack, Mr. Jones, Ms. Brownley of California, Mr. Vargas, Ms. Tsongas, Mr. Doggett, Ms. Clark of Massachusetts, Ms. Pingree, Mr. Himes, Mr. Carney, Mr. Rodney Davis of Illinois, Mr. Van Hollen, Mr. Pallone, Mr. Farenthold, Mr. Crenshaw, Mr. Kennedy, Mr. Heck of Washington, Ms. Esty, Mrs. Carolyn B. Maloney of New York, Mr. Honda, Ms. Norton, Mr. Foster, Mr. Luetkemeyer, Mr. Meeks, Mr. Chabot, Mr. Cole, Mr. Wittman, Ms. Moore, Mr. Grijalva, Mr. LaMalfa, Ms. Jackson Lee, Mr. Kilmer, Mr. Lance, Mr. Jolly, Ms. Michelle Lujan Grisham of New Mexico, Ms. DelBene, Mr. Pocan, Mr. Bishop of Georgia, Mrs. Lowey, Mr. Knight, Mr. Cook, Mr. Hastings, Ms. Brown of Florida, Mr. Lynch, Mr. Payne, Mr. Gibson, Mr. Bishop of Utah, Mr. Sarbanes, Mr. Sessions, Mrs. Capps, Mr. Brooks of Alabama, Mrs. Bustos, Ms. Kaptur, Mr. Rush, Mr. Forbes, Mr. Beyer, Mr. Cohen, Mr. Veasey, Mr. Farr, Mr. Lipinski, Mr. Takano, Mr. Courtney, Ms. Frankel of Florida, Mr. McGovern, Mr. Ellison, Ms. Titus, Mr. Hanna, Mr. Castro of Texas, Mr. Scott of Virginia, Mr. Takai, Mr. Hurt of Virginia, Mr. Joyce, Mr. Sean Patrick Maloney of New York, Mr. Rice of South Carolina, Mr. Price of North Carolina, Mr. Israel, Mr. Connolly, Ms. Gabbard, Mr. Keating, Mr. Johnson of Ohio, Ms. Bordallo, Ms. Sinema, Mr. Sires, Ms. Speier, Mr. Posey, Mr. Fitzpatrick, Mr. McDermott, Mr. Pearce, Mr. Ruiz, Mr. Barr, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a credit against income tax for amounts paid by
			 a spouse of a member of the Armed Forces for a new State license or
			 certification required by reason of a permanent change in the duty station
			 of such member to another State.
	
	
 1.Short titleThis Act may be cited as the Military Spouse Job Continuity Act of 2015. 2.Credit for State licensure and certification costs of military spouses arising by reason of a permanent change in the duty station of the member of the Armed Forces to another State (a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 30D the following new section:
				
					30E.State licensure and certification costs of military spouse arising from transfer of member of Armed
			 Forces to another State
 (a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the qualified relicensing costs of such individual which are paid or incurred by the taxpayer during the taxable year.
 (b)Maximum creditThe credit allowed by this section with respect to each change of duty station shall not exceed $500.
 (c)DefinitionsFor purposes of this section— (1)Eligible individualThe term eligible individual means any individual—
 (A)who is married to a member of the Armed Forces of the United States at the time that the member moves to another State under a permanent change of station order, and
 (B)who moves to such other State with such member. (2)Qualified relicensing costsThe term qualified relicensing costs means costs—
 (A)which are for a license or certification required by the State referred to in paragraph (1) to engage in the profession that such individual engaged in while within the State from which the individual moved, and
 (B)which are paid or incurred during the period beginning on the date that the orders referred to in paragraph (1)(A) are issued and ending on the date which is 1 year after the reporting date specified in such orders..
 (b)Clerical amendmentThe table of sections for such subpart A is amended by inserting after the item relating to section 30D the following new item:
				
					Sec. 30E. State licensure and certification costs of military spouse arising from transfer of
			 member of Armed Forces to another State..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  